DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS document(s) filed on 07/10/20 has been considered.  Copies of the PTO-1449 documents are herewith enclosed with this office action.  

Claim Rejections - 35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As to claim 1, it is unclear what is meant by “and an InN nanorod layer from bottom to top”.  Is Applicant intending that the InN nanorod layer be formed from a bottom of the InN nanorod epitaxial wafer (i.e. aluminum foil substrate 1) to a top of the InN nanorod epitaxial wafer (i.e. aluminum nitride layer 3)?  Additionally, “bottom to top” conflicts with “sequentially” as it alters the sequence of layers.  The Examiner assumes that “bottom to top” merely refers to a vertical orientation of the InN nanorods.

As to claim 6, there is a lack of antecedent basis for “the temperature”, “the pressure”, and “the beam ratio”.

As to claim 8, there is a lack of antecedent basis for “the aluminum foil”. 

As to claim 9, there is a lack of antecedent basis for “the diameter” and “the InN nanorods”. 

No Prior Art Applied
As to claim 1, Xiao Wang et al. "Selective-Area Growth of Transferable InN nanocolumns by using Anodic Aluminum Oxide Nanotemplates", hereafter “Wang”, teaches in FIG. 1 an aluminum oxide layer (“AAO template”) and an InN nanorod layer from bottom to top (the nanorods have a vertical orientation per the 35 U.S.C. § 112(b) rejection interpretation above).  Although Wang teaches in “Methods” initially using a high-purity aluminum foil, this high-purity aluminum foil is not present in the final product as it is used to produce the anodic aluminum oxide layer and subsequently removed.   Wang teaches in “Background” the use of an AlN buffer layer but the AlN buffer layer is not used in Wang’s InN nanorod structure.  Additionally, Wang does not teach an amorphous aluminum oxide layer.

As to claim 1, Gao et al. (CN 108206130 A), as cited in the IDS and hereafter “Gao”, is available as a 102(a)(1) type reference. Gao teaches in Fig. 1 the claimed elements. However, Gao is subject to a 102(b)(1)(A) exception and the Examiner declines to apply Gao as prior art.

As to claim 1, Grandal, J. et al., "Morphology and optical properties of InN layers grown by molecular beam epitaxy on silicon substrates", as cited in the IDS and hereafter “Grandal”, teaches in the “Introduction” (pp. 2289-2290), “Results and discussion” (pp. 2290-2291), and FIG. 1 an AlN layer and an InN nanorod layer from bottom to top.  However, Grandal does not teach an aluminum foil substrate nor an amorphous aluminum oxide layer.

Prior Art Not Relied Upon
The following prior art is not relied upon, but is made of record:
U.S. Patent Publication No. 2011/0127490 A1
U.S. Patent Publication No. 2012/0001153 A1

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID MATTHEW HARTMAN whose telephone number is (571)272-9584. The examiner can normally be reached M-TH: 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571)272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/D.M.H./Examiner, Art Unit 2829       
                                                                                                                                                                                                 /SUBERR L CHI/Primary Examiner, Art Unit 2829